
	
		II
		109th CONGRESS
		2d Session
		S. 3956
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. DeWine introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create a grant program for collaboration programs that
		  ensure coordination among criminal justice agencies, adult protective services
		  agencies, victim assistance programs, and other agencies or organizations
		  providing services to individuals with disabilities in the investigation and
		  response to abuse of or crimes committed against such
		  individuals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Crime Victims with Disabilities
			 Act of 2006.
		2.FindingsCongress finds the following:
			(1)Adults with
			 disabilities experience violence or abuse at least twice as often as people
			 without disabilities.
			(2)Women with
			 disabilities are more likely to be victimized, to experience more severe and
			 prolonged violence, and to suffer more serious and chronic effects from that
			 violence, than women without such disabilities.
			(3)An estimated
			 5,000,000 crimes are committed against individuals with developmental
			 disabilities annually.
			(4)Over 70 percent
			 of crimes committed against individuals with developmental disabilities are not
			 reported.
			3.Purpose
			(a)In
			 generalThe purpose of this
			 Act is to increase the awareness, investigation, prosecution, and prevention of
			 crimes against individuals with a disability, including developmental
			 disabilities, and improve services to those who are victimized, by facilitating
			 collaboration among the criminal justice system and a range of agencies and
			 other organizations that provide services to individuals with
			 disabilities.
			(b)Need for
			 collaborationCollaboration
			 among the criminal justice system and agencies and other organizations that
			 provide services to individuals with disabilities is needed to—
				(1)protect
			 individuals with disabilities by ensuring that crimes are reported, and that
			 reported crimes are actively investigated by both law enforcement agencies and
			 agencies and other organizations that provide services to individuals with
			 disabilities;
				(2)provide
			 prosecutors with adequate training to ensure that crimes against individuals
			 with disabilities are appropriately and effectively addressed in court;
			 and
				(3)promote
			 communication among criminal justice agencies, and agencies and other
			 organizations that provide services to individuals with disabilities, including
			 Victim Assistance Organizations, to ensure that the needs of crime victims with
			 disabilities are met.
				4.Department of
			 Justice Crime Victims With Disabilities Collaboration ProgramThe Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the
			 following:
			
				JJGrants to
				respond to crimes against individuals with disabilities
					3001.Crime Victims
				with Disabilities Collaboration Program grants
						(a)DefinitionsIn this section:
							(1)ApplicantThe
				term applicant means a State, unit of local government, Indian
				tribe, or tribal organization that applies for a grant under this
				section.
							(2)Collaboration
				programThe term collaboration program means a
				program to ensure coordination between or among a criminal justice agency, an
				adult protective services agency, a victim assistance organization, and an
				agency or other organization that provides services to individuals with
				disabilities, including but not limited to individuals with developmental
				disabilities, to address crimes committed against individuals with disabilities
				and to provide services to individuals with disabilities who are victims of
				crimes.
							(3)Criminal
				justice agencyThe term criminal justice agency
				means an agency of a State, unit of local government, Indian tribe, or tribal
				organization that is responsible for detection, investigation, arrest,
				enforcement, adjudication, or incarceration relating to the violation of the
				criminal laws of that State, unit of local government, Indian tribe, or tribal
				organization, or an agency contracted to provide such services.
							(4)Adult
				protective services agencyThe term adult protective
				services agency means an agency that provides adult protective services
				to adults with disabilities, including—
								(A)receiving reports
				of abuse, neglect, or exploitation;
								(B)investigating the
				reports described in subparagraph (A);
								(C)case planning,
				monitoring, evaluation, and other casework and services; and
								(D)providing,
				arranging for, or facilitating the provision of medical, social service,
				economic, legal, housing, law enforcement, or other protective, emergency, or
				support services for adults with disabilities.
								(5)Day
				programThe term day program means a government or
				privately funded program that provides care, supervision, social opportunities,
				or jobs to individuals with disabilities.
							(6)Implementation
				grantThe term implementation grant means a grant
				under subsection (e).
							(7)Individuals
				with disabilitiesThe term individuals with
				disabilities means individuals—
								(A)18 years of age
				or older; and
								(B)whose ability to
				provide for their own health, safety, or welfare is compromised because
				of—
									(i)a
				developmental, cognitive, physical, or other disability; or
									(ii)a lack of
				sufficient understanding or capacity to make or communicate responsible
				decisions concerning their person or affairs.
									(8)Planning
				grantThe term planning grant means a grant under
				subsection (f).
							(9)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
							(10)Unit of local
				governmentThe term unit of local government means
				any city, county, township, town, borough, parish, village, or other general
				purpose political subdivision of a State.
							(b)AuthorizationIn
				consultation with the Secretary, the Attorney General may make grants to
				applicants to prepare a comprehensive plan for or to implement a collaboration
				program that provides for—
							(1)the investigation
				and remediation of instances of abuse of or crimes committed against
				individuals with disabilities; or
							(2)the provision of
				services to individuals with disabilities who are the victims of a crime or
				abuse.
							(c)Use of
				fundsA grant under this section shall be used for a
				collaborative program that—
							(1)receives reports
				of abuse of individuals with disabilities or crimes committed against such
				individuals;
							(2)investigates and
				evaluates reports of abuse of or crimes committed against individuals with
				disabilities;
							(3)visits the homes
				or other locations of abuse, and, if applicable, the day programs of
				individuals with disabilities who have been victims of abuse or a crime for
				purposes of, among other things, assessing the scene of the abuse and
				evaluating the condition and needs of the victim;
							(4)identifies the
				individuals responsible for the abuse of or crimes committed against
				individuals with disabilities;
							(5)remedies issues
				identified during an investigation described in paragraph (2);
							(6)prosecutes the
				perpetrator, where appropriate, of any crime identified during an investigation
				described in paragraph (2); and
							(7)provides services
				to and enforces statutory rights of individuals with disabilities who are the
				victims of a crime.
							(d)Applications
							(1)In
				generalTo receive a planning grant or an implementation grant,
				an applicant shall submit an application to the Attorney General at such time,
				in such manner, and containing such information as the Attorney General, in
				consultation with the Secretary, may reasonably require, in addition to the
				information required by subsection (e)(1) or (f)(1), respectively.
							(2)Combined
				planning and implementation grant application
								(A)In
				generalThe Attorney General, in consultation with the Secretary,
				shall develop a procedure allowing an applicant to submit a single application
				requesting both a planning grant and an implementation grant.
								(B)Conditional
				grantThe award of an implementation grant to an applicant
				submitting an application under subparagraph (A) shall be conditioned on
				successful completion of the activities funded under the planning grant, if
				applicable.
								(e)Planning
				grants
							(1)ApplicationsAn
				application for a planning grant shall include, at a minimum—
								(A)a budget;
								(B)a budget
				justification;
								(C)a description of
				the outcome measures that will be used to measure the effectiveness of the
				program;
								(D)a schedule for
				completing the activities proposed in the application; and
								(E)a description of
				the personnel necessary to complete activities proposed in the
				application.
								(2)Period of
				grantA planning grant shall be made for a period of 1 year,
				beginning on the first day of the month in which the planning grant is
				made.
							(3)AmountThe
				amount of planning grant shall not exceed $50,000, except that the Attorney
				General may, for good cause, approve a grant in a higher amount.
							(4)Limit on
				numberThe Attorney General, in consultation with the Secretary,
				shall not make more than 1 such planning grant to any State, unit of local
				government, Indian tribe, or tribal organization.
							(f)Implementation
				grants
							(1)Implementation
				grant applicationsAn application for an implementation grant
				shall include the following:
								(A)CollaborationAn
				application for an implementation grant shall—
									(i)identify not
				fewer than 1 criminal justice enforcement agency or adult protective services
				organization and not fewer than 1 agency, crime victim assistance program, or
				other organization that provides services to individuals with disabilities that
				will participate in the collaborative program; and
									(ii)describe the
				responsibilities of each participating agency or organization, including how
				each agency or organization will use grant funds to facilitate improved
				responses to reports of abuse and crimes committed against individuals with
				disabilities.
									(B)GuidelinesAn
				application for an implementation grant shall describe the guidelines that will
				be developed for personnel of a criminal justice agency, adult protective
				services organization, crime victim assistance program, and agencies or other
				organizations responsible for services provided to individuals with
				disabilities to carry out the goals of the collaborative program.
								(C)FinancialAn
				application for an implementation grant shall—
									(i)explain why the
				applicant is unable to fund the collaboration program adequately without
				Federal funds;
									(ii)specify how the
				Federal funds provided will be used to supplement, and not supplant, the
				funding that would otherwise be available from the State, unit of local
				government, Indian tribe, or tribal organization; and
									(iii)outline plans
				for obtaining necessary support and continuing the proposed collaboration
				program following the conclusion of the grant under this section.
									(D)OutcomesAn
				application for an implementation grant shall—
									(i)identify the
				methodology and outcome measures, as required by the Attorney General, in
				consultation with the Secretary, for evaluating the effectiveness of the
				collaboration program, which may include—
										(I)the number and
				type of agencies participating in the collaboration;
										(II)any trends in
				the number and type of cases referred for multidisciplinary case review;
										(III)any trends in
				the timeliness of law enforcement review of reported cases of violence against
				individuals with a disability; and
										(IV)the number of
				persons receiving training by type of agency;
										(ii)describe the
				mechanisms of any existing system to capture data necessary to evaluate the
				effectiveness of the collaboration program, consistent with the methodology and
				outcome measures described in clause (i) and including, where possible, data
				regarding—
										(I)the number of
				cases referred by the adult protective services agency, or other relevant
				agency, to law enforcement for review;
										(II)the number of
				charges filed and percentage of cases with charges filed as a result of such
				referrals; and
										(III)the period of
				time between reports of violence against individuals with disabilities and law
				enforcement review; and
										(iii)include an
				agreement from any participating or affected agency or organization to provide
				the data described in clause (ii).
									(E)Form of
				dataThe Attorney General, in consultation with the Secretary,
				shall promulgate and supply a common electronic reporting form or other
				standardized mechanism for reporting of data required under this
				section.
								(F)Collaboration
				set asideNot less than 5 percent and not more than 10 percent of
				the funds provided under an implementation grant shall be set aside to procure
				technical assistance from any recognized State model program or from a
				recognized national organization, as determined by the Attorney General (in
				consultation with the Secretary), including the National District Attorneys
				Association and the National Adult Protective Services Association.
								(G)Other
				programsAn applicant for an implementation grant shall describe
				the relationship of the collaboration program to any other program of a
				criminal justice agency or other agencies or organizations providing services
				to individuals with disabilities of the State, unit of local government, Indian
				tribe, or tribal organization applying for an implementation grant.
								(2)Period of
				grant
								(A)In
				generalAn implementation grant shall be made for a period of 2
				years, beginning on the first day of the month in which the implementation
				grant is made.
								(B)RenewalAn
				implementation grant may be renewed for 1 additional period of 2 years, if the
				applicant submits to the Attorney General and the Secretary a detailed
				explanation of why additional funds are necessary.
								(3)AmountAn
				implementation grant shall not exceed $300,000.
							(g)Evaluation of
				program efficacy
							(1)EstablishmentThe
				Attorney General, in consultation with the Secretary, shall establish a
				national center to evaluate the overall effectiveness of the collaboration
				programs funded under this section.
							(2)ResponsibilitiesThe
				national center established under paragraph (1) shall—
								(A)analyze
				information and data supplied by grantees under this section; and
								(B)submit an annual
				report to the Attorney General and the Secretary that evaluates the number and
				rate of change of reporting, investigation, and prosecution of charges of a
				crime or abuse against individuals with disabilities.
								(3)AuthorizationThe
				Attorney General may use not more than $500,000 of amounts made available under
				subsection (h) to carry out this subsection.
							(h)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Department of Justice to carry out this section—
							(1)$10,000,000 for
				fiscal year 2007; and
							(2)such sums as are
				necessary for each of fiscal years 2008 through
				2013.
							.
		
